—Judgment, Supreme Court, New York County (Richard T. Andrias, J.), rendered March 16, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6V2 to 13 years, unanimously affirmed.
Limited background testimony as to methods used by drug dealers was properly received (People v Kelsey, 194 AD2d 248). Defendant failed to preserve his claim that this testimony was inadmissible absent a formal ruling that the officer was an "expert”, and we decline to review it in the interest of justice. Were we to review, we would find it without merit.
The challenged portions of the prosecutor’s summation did not exceed the bounds of permissible advocacy (see, People v Galloway, 54 NY2d 396, 399), and were, in any event, harmless in view of the overwhelming evidence of guilt.
We find no fault with the court’s Sandoval ruling (see, People v Rahman, 46 NY2d 882).
Defendant’s argument concerning the casual references to the presence of schools, in the police descriptions of the scene, *241was both unpreserved and lacking in merit. Concur — Sullivan, J. P., Rosenberger, Ross, Rubin and Williams, JJ.